Exhibit 10.1


AMENDED AND RESTATED CONTINENTAL RESOURCES, INC.
2013 LONG-TERM INCENTIVE PLAN
Article I
PURPOSE
Section 1.1    Purpose. This Amended and Restated Continental Resources, Inc.
2013 Long-Term Incentive Plan (the “Plan”) is established by Continental
Resources, Inc., an Oklahoma corporation (the “Company”) to create incentives
which are designed to motivate Participants to put forth maximum effort toward
the success and growth of the Company and to enable the Company to attract and
retain experienced individuals who by their position, ability and diligence are
able to make important contributions to the Company’s success. Toward these
objectives, the Plan provides for the grant of Options, Restricted Stock Awards,
Bonus Stock Awards, SARs, RSUs, Performance Awards, Annual Incentive Awards,
Dividend Equivalents and Other Bonus Awards to Eligible Employees and the grant
of Nonqualified Stock Options, Restricted Stock Awards, Bonus Stock Awards,
SARs, RSUs, Performance Awards, Dividend Equivalents and Other Bonus Awards to
Consultants and Eligible Directors, subject to the conditions set forth in the
Plan and as such capitalized terms are defined below.
Section 1.2    Establishment and Amendment. The Plan was originally adopted by
the Board to be effective on May 23, 2013, the date approved by the Company’s
shareholders (the “Original Effective Date”). The Plan is now being amended and
restated as of March 26, 2019 (the “Effective Date”) to show the number of
shares of Common Stock remaining available for issuance pursuant to the Plan, to
reflect certain changes in the law, to clarify the intent of the parties to
ensure the proper administration of the Plan, and to update certain provisions
of the Plan to ensure its proper operation. The Plan is effective from the
Effective Date until May 22, 2023, unless earlier terminated pursuant to the
provisions Section 12.1. Notwithstanding any termination of the Plan, the Plan
shall continue in effect until all matters relating to the payment and
administration of outstanding Awards have been settled but no Awards may be
granted under this Plan after May 22, 2023.
ARTICLE II    
DEFINITIONS
Section 2.1     “Affiliated Entity” means any corporation, partnership, limited
liability company or other form of legal entity in which a majority of the
partnership or other similar interest thereof is owned or controlled, directly
or indirectly, by the Company or one or more of its Subsidiaries or Affiliated
Entities or a combination thereof. For purposes hereof, the Company, a
Subsidiary or an Affiliated Entity shall be deemed to have a majority ownership
interest in a partnership or limited liability company if the Company, such
Subsidiary or Affiliated Entity shall be allocated a majority of partnership or
limited liability company gains or losses or shall be or control a managing
director or a general partner of such partnership or limited liability company.
Section 2.2    “Annual Incentive Award” means a conditional right granted to an
Eligible Employee under Article IX of this Plan.


1

--------------------------------------------------------------------------------





Section 2.3    “Award” means, individually or collectively, any Option,
Restricted Stock Award, Bonus Stock Award, SAR, RSU, Performance Award, Annual
Incentive Award, Dividend Equivalent or Other Bonus Award granted under the Plan
to an Eligible Employee or any Nonqualified Stock Option, Restricted Stock
Award, Bonus Stock Award, SAR, RSU, Performance Award, Dividend Equivalent or
Other Bonus Award granted under the Plan to a Consultant or an Eligible Director
pursuant to such terms, conditions, restrictions, and/or limitations, if any, as
the Committee may establish by the Award Agreement or otherwise.
Section 2.4    “Award Agreement” means any written instrument that establishes
the terms, conditions, restrictions, and/or limitations applicable to an Award
in addition to those established by this Plan and by the Committee’s exercise of
its administrative powers.
Section 2.5    “Board” means the Board of Directors of the Company.
Section 2.6    “Bonus Stock Award” means an Award of unrestricted shares of
Common Stock granted under Section 6.3.
Section 2.7    “Change of Control Event” means, except as otherwise provided in
an Award Agreement, the occurrence of any of the following:
(i)    The consummation of an agreement to acquire or a tender offer for
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) by any person, of 50% or more of either (x) the then outstanding
shares of Common Stock (the “Outstanding Stock”) or (y) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions and transactions shall not constitute a Change of Control
Event: (A) any acquisition directly from the Company, (B) any acquisition by the
Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company,
(D) any acquisition by any entity pursuant to a transaction that complies with
clauses (A), (B), and (C) of subsection (iii) below, or (E) any transaction in
which Outstanding Stock or Outstanding Company Voting Securities are issued,
sold or transferred to an Excluded Person;
(ii)    Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board;
(iii)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or an
acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, all the following are true:
(A) the Outstanding Stock and Outstanding Company Voting Securities immediately
prior to such Business Combination represent or are converted into or exchanged
for securities which represent or are convertible into more than 50% of,
respectively, the then outstanding shares of common stock or common equity
interests and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors or other
governing body, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company,


2

--------------------------------------------------------------------------------





or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries), (B) no person (excluding any employee benefit plan
(or related trust) of the Company, an Excluded Person or the entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 20%
or more of, respectively, the then outstanding shares of common stock or common
equity interests of the entity resulting from such Business Combination, and
(C) at least a majority of the members of the board of directors or similar
governing body of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
(iv)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
Notwithstanding the definition above, with respect to any award subject to the
limitations and requirements of the Nonqualified Deferred Compensation Rules, a
“Change of Control Event” for purposes of triggering the exercisability,
settlement or other payment or distribution of such Award shall not occur unless
a “change in the ownership or effective control of a corporation, or a change in
the ownership of a substantial portion of the assets of a corporation”, as
defined in section 1.409A-3(i)(5) of the Treasury Regulations, has also
occurred.
Section 2.8    “Change of Control Value” shall equal the amount determined in
clause (a), (b) or (c), whichever is applicable, as follows: (a) the per share
price offered to shareholders of the Company in any merger, consolidation, sale
of assets or dissolution transaction, (b) the price per share offered to
shareholders of the Company in any tender offer or exchange offer whereby a
Change of Control Event takes place, or (c) if such Change of Control Event
occurs other than pursuant to clause (a) or (b) of this Section 2.8, the fair
market value per share of the shares that may otherwise be obtained with respect
to applicable Grants or to which such Grants track, as determined by the
Committee as of the date determined by the Committee to be the date of the
cancellation and surrender of applicable Grants. In the event that the
consideration offered to shareholders of the Company in any transaction
described in Section 11.3 consists of anything other than cash, the Committee
shall determine the fair cash equivalent of the portion of the consideration
offered that is other than cash.
Section 2.9    “Code” means the Internal Revenue Code of 1986, as amended.
References in the Plan to any section of the Code shall be deemed to include any
amendments or successor provisions to such section and any regulations under
such section.
Section 2.10    “Committee” means the Compensation Committee of the Board,
provided, however, that, unless otherwise determined by the Board, the Committee
shall consist solely of two or more Qualified Members. Notwithstanding the
foregoing sentence, (a) with respect to (i) powers to grant and establish the
terms of Awards to Eligible Directors and (ii) all other powers that are
reserved to the Board under the Plan, and (b) to the extent the Board elects to
administer this Plan, references to “Committee” shall be deemed to be references
to Board.
Section 2.11    “Common Stock” means the common stock, par value $.01 per share,
of the Company, and after any substitution, such other stock as shall be
substituted therefore as provided in Article XI.


3

--------------------------------------------------------------------------------





Section 2.12    “Company” means Continental Resources, Inc., an Oklahoma
corporation.
Section 2.13    “Consultant” means any person who is engaged by the Company, a
Subsidiary or an Affiliated Entity to render consulting or advisory services.
Section 2.14    “Date of Grant” means the date on which the grant of an Award is
authorized by the Committee or such later date as may be specified by the
Committee in such authorization.
Section 2.15    “Disability” means the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. For purposes of this
Plan, the determination of Disability shall be made in the sole and absolute
discretion of the Committee.
Section 2.16    “Dividend Equivalent” means a right, granted to an Eligible
Employee, a Consultant or an Eligible Director under Section 10.1, to receive
cash, Common Stock, other Awards or other property equal in value to dividends
paid with respect to a specified number of shares of Common Stock, or other
periodic payments.
Section 2.17    “EBITDA” means earnings before interest, taxes, depreciation and
amortization.
Section 2.18    “Effective Date” means March 26, 2019.
Section 2.19    “Eligible Employee” means any employee of the Company, a
Subsidiary, or an Affiliated Entity as approved by the Committee; provided,
however that any such individual must be an “employee” of the Company or any of
its parents or subsidiaries within the meaning of General Instruction A.1(a) to
Form S-8 if such individual is granted an Award that may be settled in Common
Stock. An employee on leave of absence may be considered as still in the employ
of the Company, a Subsidiary or an Affiliated Entity for purposes of eligibility
for participation in this Plan.
Section 2.20    “Eligible Director” means any member of the Board who is not an
employee of the Company, a Subsidiary or an Affiliated Entity.
Section 2.21    “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
Section 2.22    “Excluded Person” means (i) Harold G. Hamm (“Hamm”), (ii)  any
of Hamm’s lineal descendants, (iii) Hamm’s guardian or other legal
representative of Hamm or Hamm’s estate, (iv) any trust of which at least one of
the trustees is Hamm, or the principal beneficiaries of which are any one or
more of the persons or entities described in clause (i) through (iii) above,
(v) any person or entity that is controlled by any one or more of the persons or
entities described in clause (i) through (iv) above, (vi) any group (within the
meaning of the Exchange Act and the rules of the Securities and Exchange
Commission thereunder) that includes one or more of the persons or entities
described in clauses (i) through (v) above, provided that such persons and
entities described in clauses (i) through (v) above control more than 50% of the
voting power of such group.


4

--------------------------------------------------------------------------------





Section 2.23    “Fair Market Value” means (A) during such time as the Common
Stock is registered under section 12 of the Exchange Act, the closing price of
the Common Stock as reported by an established stock exchange or automated
quotation system on the day for which such value is to be determined, or, if no
sale of the Common Stock shall have been made on any such stock exchange or
automated quotation system that day, on the next preceding day on which there
was a sale of such Common Stock, or (B) during any such time as the Common Stock
is not listed upon an established stock exchange or automated quotation system,
the mean between dealer “bid” and “ask” prices of the Common Stock in the
over-the-counter market on the day for which such value is to be determined, as
reported by the National Association of Securities Dealers, Inc., or (C) during
any such time as the Common Stock cannot be valued pursuant to (A) or (B) above,
the fair market value shall be as determined by the Committee in a manner that
complies with the Nonqualified Deferred Compensation Rules, considering all
relevant information including, by example and not by limitation, the services
of an independent appraiser.
Section 2.24    “Grants” means, collectively, outstanding Awards.
Section 2.25    “Immediate Family Members” means a Participant’s spouse,
children or grandchildren.
Section 2.26    “Incentive Stock Option” means an Option intended to be and
designed as an incentive stock option within the meaning of section 422 of the
Code.
Section 2.27    “Incumbent Board” means the portion of the Board constituted of
the individuals who are members of the Board as of the Effective Date and any
other individual who becomes a director of the Company after the Effective Date
and whose election or appointment by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Incumbent Board.
Section 2.28    “Nonqualified Deferred Compensation Rules” means section 409A of
the Code, as amended, including the guidance and regulations promulgated
thereunder and successor provisions, guidance and regulations thereto.
Section 2.29    “Nonqualified Stock Option” means an Option which is not an
Incentive Stock Option.
Section 2.30    “Option” means an Award granted under Article V of the Plan and
includes both Nonqualified Stock Options and Incentive Stock Options to purchase
shares of Common Stock.
Section 2.31    “Other Bonus Awards” means Awards granted to an Eligible
Employee, a Consultant or an Eligible Director under Section 10.2 hereof that
may be denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Common Stock, including cash Awards.


5

--------------------------------------------------------------------------------





Section 2.32    “Participant” means an Eligible Employee, a Consultant or an
Eligible Director to whom an Award has been granted under the Plan.
Section 2.33    “Performance Award” means a right, granted to an Eligible
Employee, a Consultant or an Eligible Director under Section 9.1(a) of the Plan,
to receive Awards based upon performance criteria specified by the Committee.
Section 2.34    “Plan” means this Amended and Restated Continental Resources,
Inc. 2013 Long-Term Incentive Plan.
Section 2.35    “Qualified Member” means a member of the Board who is (i) a
“non-employee director” within the meaning of Rule 16b-3(b)(3), and (ii)
“independent” under the listing standards or rules of the securities exchange
upon which the Common Stock is traded, but only to the extent such independence
is required in order to take the action at issue pursuant to such standards or
rules.
Section 2.36    “Recapitalization” means the Company recapitalizes, reclassifies
its capital stock, or otherwise changes its capital structure.
Section 2.37    “Restricted Stock Award” means an Award of shares of Common
Stock subject to a risk of forfeiture, restrictions on transferability and any
other restrictions imposed by the Committee in its discretion granted to an
Eligible Employee, a Consultant or an Eligible Director under Article VI of the
Plan.
Section 2.38    “Restriction Period” means the specified period during which a
Restricted Stock Award is subject to restrictions, including continued
employment and service conditions and/or performance conditions, imposed by the
Committee in its discretion.
Section 2.39    “Retirement” means the termination of an Eligible Employee’s
employment with the Company, a Subsidiary or an Affiliated Entity on or after
attaining age 62.
Section 2.40    “RSU” means a right to receive Common Stock, cash, or a
combination of both at the end of a specified period granted to an Eligible
Employee, a Consultant or an Eligible Director under Article VIII of the Plan.
Section 2.41    “SAR” means a stock appreciation right, which is the right to
receive an amount equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the grant price of the SAR, granted to
an Eligible Employee, a Consultant or an Eligible Director under Article VII of
the Plan.
Section 2.42    “SEC” means the Securities and Exchange Commission.
Section 2.43    “Securities Act” means the Securities Act of 1933, as amended.
Section 2.44    “Subsidiary” shall have the same meaning set forth in section
424 of the Code.


6

--------------------------------------------------------------------------------





ARTICLE III    
ADMINISTRATION
Section 3.1    Administration of the Plan. The Board shall have the power and
authority to administer the Plan and may delegate such authority to a Committee
comprised of members of the Board. The Board has, by resolution, appointed the
Committee to administer the Plan and has delegated its powers described under
this Section 3.1 for purposes of Awards granted to Eligible Employees and
Consultants. Pursuant to Section 3.2, the Committee shall also be authorized to
administer Awards granted by the Board to Eligible Directors.
Subject to the provisions of the Plan and Rule 16b-3 promulgated under the
Exchange Act and except as provided otherwise in Section 3.3, the Committee
shall have exclusive power to:
(a)    Select Eligible Employees and Consultants to participate in the Plan;
(b)    Determine the time or times when Awards will be made to Eligible
Employees and Consultants;
(c)    Determine the form of an Award, whether an Incentive Stock Option,
Nonqualified Stock Option, Restricted Stock Award, Bonus Stock Award, SAR, RSU,
Performance Award, Annual Incentive Award, Dividend Equivalents or Other Bonus
Award, the number of shares of Common Stock or Performance Awards subject to the
Award, the amount and all the terms, conditions (including performance
requirements), restrictions and/or limitations, if any, of an Award, including
the time and conditions of exercise or vesting and any terms requiring
forfeiture of Awards in the event of termination of the Participant’s employment
or service relationship, and the terms of any Award Agreement, which may include
the waiver or amendment of prior terms and conditions or acceleration or early
vesting or payment of an Award under certain circumstances determined by the
Committee;
(d)    Determine whether Awards will be granted singly or in combination;
(e)    Accelerate the vesting, exercise or payment of an Award or the
performance period of an Award (provided, however, that the Committee shall not
have any discretion to accelerate or modify any term or condition of any Award
subject to the limitations and requirements of the Nonqualified Deferred
Compensation Rules if such acceleration or modification would subject a
Participant to additional taxes under the Nonqualified Deferred Compensation
Rules);
(f)    Determine whether and to what extent an Annual Incentive Award may be
deferred, either automatically or at the election of the Participant or the
Committee;
(g)    Construe the respective Award Agreements and the Plan;
(h)    Delegate its duties under the Plan (including but not limited to the
authority to grant Awards) to such agents as it may appoint from time to time,
provided that the Committee may not delegate its duties where such delegation
would violate state corporate law, or with respect to making Awards to, or
otherwise with respect to Awards granted to, Eligible Employees or Eligible
Directors who are subject to section 16(b) of the Exchange Act; and


7

--------------------------------------------------------------------------------





(i)    Take any and all other action it deems necessary or advisable for the
proper operation or administration of the Plan.
Section 3.2    Grants to Eligible Directors. The Board shall have the exclusive
power to select Eligible Directors to participate in the Plan and to determine
the number of Nonqualified Stock Options, Restricted Stock Awards, Bonus Stock
Awards, SARs, RSUs, Performance Awards, Dividend Equivalents or Other Bonus
Awards awarded to Eligible Directors selected for participation and the terms of
such Awards. The Committee shall administer all other aspects of the Awards made
to Eligible Directors. For purposes of the Plan, references to the “Committee”
shall be deemed to be references to the Board with respect to the powers
reserved exclusively to the Board pursuant to this Section.
Section 3.3    Committee to Make Rules and Interpret Plan. The Committee in its
sole discretion shall have the authority, subject to the provisions of the Plan,
to establish, adopt, or revise such rules and regulations and to make all such
determinations relating to the Plan, as it may deem necessary or advisable for
the administration of the Plan. The Committee’s interpretation of the Plan or
any Awards and all decisions and determinations by the Board with respect to the
Plan shall be final, binding, and conclusive on all parties.
Section 3.4    Section 16 Provisions. At any time that a member of the Committee
is not a Qualified Member, any action of the Committee relating to an Award
granted or to be granted to any Eligible Employee or Eligible Director who is
then subject to section 16 of the Exchange Act in respect of the Company shall
be taken by a committee of, and approved by, the Board that shall be comprised
solely of two or more “non-employee directors” within the meaning of Rule
16b-3(b)(3) promulgated under the Exchange Act. For the avoidance of doubt, the
full Board may also take any action relating to an Award granted or to be
granted to any Eligible Employee or Eligible Director who is then subject to
Section 16 of the Exchange Act in respect of the Company.
Section 3.5    Limitation of Liability. The Committee and each member thereof
shall be entitled to, in good faith, rely or act upon any report or other
information furnished to him or her by any officer or employee of the Company or
any of its Affiliate Entities, the Company’s legal counsel, independent
auditors, consultants or any other agents assisting in the administration of the
Plan. Members of the Committee and any officer or employee of the Company or any
of its Affiliate Entities acting at the direction or on behalf of the Committee
shall not be personally liable for any action or determination taken or made in
good faith with respect to the Plan, and shall, to the fullest extent permitted
by law, be indemnified and held harmless by the Company with respect to any such
action or determination.
Section 3.6    Participants in Non-U.S. Jurisdictions. Notwithstanding any
provision of the Plan to the contrary, to comply with applicable laws in
countries other than the United States in which the Company or any of its
Affiliate Entities operates or has employees, directors or other service
providers from time to time, or to ensure that the Company complies with any
applicable requirements of foreign securities exchanges, the Committee, in its
sole discretion, shall have the power and authority to: (i) determine which of
the Company’s Affiliate Entities shall be covered by the Plan; (ii) determine
which individuals outside the United States are eligible to participate in the
Plan; (iii) modify the terms and conditions of any Award granted to Eligible
Employees, Eligible


8

--------------------------------------------------------------------------------





Directors or Consultants outside the United States to comply with applicable
foreign laws or listing requirements of any foreign exchange; (iv) establish
sub-plans and modify exercise procedures and other terms and procedures, to the
extent such actions may be necessary or advisable (any such sub-plans and/or
modifications shall be attached to the Plan as appendices), provided, however,
that no such sub-plans and/or modifications shall increase the share limitations
contained in Section 4.1(a); and (v) take any action, before or after an Award
is granted, that it deems advisable to comply with any applicable governmental
regulatory exemptions or approval or listing requirements of any such foreign
securities exchange. For purposes of the Plan, all references to foreign laws,
rules, regulations or taxes shall be references to the laws, rules, regulations
and taxes of any applicable jurisdiction other than the United States or a
political subdivision thereof.
ARTICLE IV    
SHARES SUBJECT TO THE PLAN
Section 4.1    Shares Subject to the Plan.
(a)    As of the Effective Date, there are 12,983,543 shares of Common Stock
available for issuance pursuant to the Plan (such number of which was calculated
by subtracting the number of shares that have been delivered under the Plan
since the Original Effective Date taking into account the appropriate counting
procedures adopted for the Plan from the maximum number of shares that were
approved by the Company’s shareholders). As of the Effective Date, the number of
shares of Common Stock that may be granted as Incentive Stock Options is
12,983,543. The share limitations of this Section 4.1(a) shall be subject to the
adjustment provisions of Article XI.
(b)    Common Stock to be delivered under the Plan shall be made available from
(i) authorized but unissued shares of Common Stock, (ii) shares of Common Stock
held in the treasury of the Company, or (iii) previously issued shares of Common
Stock reacquired by the Company, including shares purchased on the open market.
(c)    No Award may be granted if the number of shares of Common Stock to be
delivered in connection with such Award exceeds the number of shares of Common
Stock remaining available under this Plan minus the number of shares of Stock
issuable in settlement of or relating to then-outstanding Awards. The Committee
may adopt reasonable counting procedures to ensure appropriate counting, avoid
double counting (as, for example, in the case of tandem or substitute awards)
and make adjustments if the number of shares of Common Stock actually delivered
differs from the number of shares previously counted in connection with an
Award.
Section 4.2    Annual Limitations on Grant of Certain Awards.
(a)    Subject to Article XI, the aggregate number of shares of Common Stock
made subject to the grant of Options and/or SARs to any Eligible Employee in any
calendar year may not exceed 500,000 shares, subject to the adjustment
provisions of Article XI.
(b)    Subject to Article XI, the aggregate number of shares of Common Stock
made subject to the grant of Restricted Stock Awards, RSUs and Performance
Awards to any Eligible


9

--------------------------------------------------------------------------------





Employee in any calendar year may not exceed 500,000, subject to the adjustment
provisions of Article XI.
(c)    The maximum amount made subject to the grant of Annual Incentive Awards
to any Eligible Employee in any calendar year may not exceed $10,000,000.
Section 4.3    Availability of Shares Not Issued under Awards. Shares of Common
Stock subject to an Award under this Plan that expire or are canceled,
forfeited, surrendered, exchanged, settled in cash or otherwise terminated,
including (i) shares forfeited with respect to Restricted Stock Awards, and
(ii) shares withheld by, or otherwise remitted to, the Company to satisfy a
Participant’s tax withholding obligations upon the lapse of restrictions on
Restricted Stock Awards or the exercise of Options or SARs granted under the
Plan or upon any other payment or issuance of shares under the Plan, will again
be available for Awards under this Plan, except that if any such shares could
not again be available for Awards to a particular Participant under any
applicable law or regulation, such shares shall be available exclusively for
Awards to Participants who are not subject to such limitation. Notwithstanding
the foregoing, the following shares of Common Stock will not be available for
future Awards under this Plan: (i) shares withheld, or otherwise tendered by
Participants, as full or partial payment to the Company upon the exercise of
Options granted under this Plan; or (ii) shares reserved for issuance upon the
grant of SARs to the extent the number of reserved shares exceeds the number of
shares actually issued upon exercise of the SARs.
Section 4.4    Shares Available Following Certain Transactions. In the event
that a company acquired by the Company or any Subsidiary or with which the
Company or any Subsidiary combines has shares available under a pre-existing
plan approved by stockholders and not adopted in contemplation of such
acquisition or combination, the shares available for grant pursuant to the terms
of such pre-existing plan (as adjusted, to the extent appropriate, using the
exchange ratio or other adjustment or valuation ratio or formula used in such
acquisition or combination to determine the consideration payable to the holders
of common stock of the entities party to such acquisition or combination) may,
if and to the extent determined by the Board and subject to compliance with
applicable stock exchange requirements, be used for Awards under the Plan and
shall not reduce the shares authorized for issuance under the Plan (and shares
subject to such Awards shall not be added to the shares available for issuance
under the Plan as provided above); provided that Awards using such available
shares shall not be made after the date awards or grants could have been made
under the terms of the pre-existing plan, absent the acquisition or combination,
and shall only be made to individuals who were not, prior to such acquisition or
combination, employed by (and who were not non-employee directors or consultants
of) the Company or any of its Subsidiaries immediately prior to such acquisition
or combination.
Section 4.5    Prohibition on Repricing. Subject to Article XI of the Plan,
neither the Committee nor the Board shall, without the approval of shareholders,
amend the terms of previously granted Options or SARs, or cancel outstanding
Options or SARs, in exchange for cash, other awards or Options or SARs with an
exercise price that is less than the exercise price of the originally granted
Options or SARs.


10

--------------------------------------------------------------------------------





Section 4.6    Miscellaneous.
(a)    To the extent not already specified in the Plan, the Committee shall, in
its sole discretion, determine the manner in which fractional shares arising
under this Plan shall be treated.
(b)    Separate certificates or a book-entry registration representing shares of
Common Stock shall be delivered to a Participant upon the exercise of any
Option.
(c)    The maximum term of any Award shall be ten years.
ARTICLE V    
STOCK OPTIONS
Section 5.1    Grant of Options. The Committee may, from time to time, subject
to the provisions of the Plan and such other terms and conditions as it may
determine, grant Nonqualified Stock Options to Eligible Employees, Consultants
and Eligible Directors. In addition, the Committee may, from time to time,
subject to the provisions of the Plan and such other terms and conditions as it
may determine, grant Incentive Stock Options to Eligible Employees. Each grant
of an Option shall be evidenced by an Award Agreement executed by the Company
and the Participant, and shall contain such terms and conditions and be in such
form as the Committee may from time to time approve, subject to the requirements
of Section 5.2.
Section 5.2    Conditions of Options. Each Option so granted shall be subject to
the following conditions:
(a)    Exercise Price. As limited by Section 5.2(e) below, each Option shall
state the exercise price which shall be set by the Committee at the Date of
Grant; provided, however, no Option shall be granted at an exercise price which
is less than the Fair Market Value of the Common Stock on the Date of Grant.
(b)    Form of Payment. The exercise price of an Option may be paid by any of
the following methods as permitted by the Committee: (i) in cash or by check,
bank draft or money order payable to the order of the Company; (ii) by
delivering shares of Common Stock having a Fair Market Value on the date of
payment equal to the amount of the exercise price; (iii) by net issue exercise,
pursuant to which the Company will issue a number of shares of Common Stock as
to which the Option is exercised, less a number of shares with a Fair Market
Value as of the date of exercise equal to the exercise price; or (iv) a
combination of the foregoing. In addition to the foregoing, the Committee may
permit an Option granted under the Plan to be facilitated by a broker-dealer
acting on behalf of a Participant through procedures approved by the Committee.
(c)    Exercise of Options. Options granted under the Plan shall be exercisable,
in whole or in such installments and at such times, and shall expire at such
time, as shall be provided by the Committee in the Award Agreement. Exercise of
an Option shall be by written notice to the Secretary of the Company at least
two business days in advance of such exercise stating the election to exercise
in the form and manner determined by the Committee. Every share of Common Stock


11

--------------------------------------------------------------------------------





acquired through the exercise of an Option shall be deemed to be fully paid at
the time of exercise and payment of the exercise price and all applicable taxes.
(d)    Other Terms and Conditions. Among other conditions that may be imposed by
the Committee, if deemed appropriate, are those relating to (i) the period or
periods and the conditions of exercisability of any Option; (ii) the minimum
periods during which Participants must be employed by the Company, its
Subsidiaries, or an Affiliated Entity, or must hold Options before they may be
exercised; (iii) the minimum periods during which shares acquired upon exercise
must be held before sale or transfer shall be permitted; (iv) conditions under
which such Options or shares may be subject to forfeiture; (v) the frequency of
exercise or the minimum or maximum number of shares that may be acquired at any
one time; (vi) the achievement by the Company of specified performance criteria;
and (vii) non-compete and protection of business matters.
(e)    Special Restrictions Relating to Incentive Stock Options. Options issued
in the form of Incentive Stock Options shall only be granted to Eligible
Employees who provide services to the Company or any parent or subsidiary
corporation (as defined in section 424 of the Code). To the extent that the
aggregate fair market value (determined at the time the respective Incentive
Stock Option is granted) of stock with respect to which Incentive Stock Options
are exercisable for the first time by an individual during any calendar year
under all incentive stock option plans of the Company and its parent and
subsidiary corporations exceeds $100,000, such Incentive Stock Options shall be
treated as Nonqualified Stock Options. The Committee shall determine, in
accordance with applicable provisions of the Code, Treasury Regulations and
other administrative pronouncements, which of a Participant’s Incentive Stock
Options will not constitute Incentive Stock Options because of such limitation
and shall notify the Participant of such determination as soon as practicable
after such determination. No Incentive Stock Option shall be granted to an
individual if, at the time the Option is granted, such individual owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or of its parent or subsidiary corporation, within the
meaning of section 422(b)(6) of the Code, unless (i) at the time such Option is
granted the option price is at least 110% of the Fair Market Value of the Common
Stock subject to the Option and (ii) such Option by its terms is not exercisable
after the expiration of five years from the date of grant. Except as otherwise
provided in sections 421 or 422 of the Code, an Incentive Stock Option shall not
be transferable otherwise than by will or the laws of descent and distribution,
and shall be exercisable during the Participant’s lifetime only by such
Participant or the Participant’s guardian or legal representative.
(f)    Application of Funds. The proceeds received by the Company from the sale
of Common Stock pursuant to Options will be used for general corporate purposes.
(g)    Shareholder Rights. No Participant shall have a right as a shareholder
with respect to any share of Common Stock subject to an Option prior to purchase
of such shares of Common Stock by exercise of the Option.
(h)    Options and Rights in Substitution for Options Granted by Other
Employers. Options and SARs may be granted under the Plan from time to time in
substitution for options and such rights held by individuals providing services
to corporations or other entities who become


12

--------------------------------------------------------------------------------





Eligible Employees, Consultants, or Eligible Directors as a result of a merger
or consolidation or other business transaction with the Company or any
Affiliated Entity.
ARTICLE VI    
RESTRICTED STOCK AND BONUS STOCK AWARDS
Section 6.1    Grant of Restricted Stock and Bonus Stock Awards. The Committee
may, from time to time, subject to the provisions of the Plan and such other
terms and conditions as it may determine, grant a Restricted Stock Award and/or
Bonus Stock Awards to Eligible Employees, Consultants or Eligible Directors.
Restricted Stock Awards and Bonus Stock Awards shall be awarded in such number
and at such times during the term of the Plan as the Committee shall determine.
Each Restricted Stock Award and Bonus Stock Award shall be subject to an Award
Agreement setting forth the terms of such Award and may be evidenced in such
manner as the Committee deems appropriate, including, without limitation, a
book-entry registration or issuance of a stock certificate or certificates. The
purchase price, if any, for shares of Common Stock issued in connection with a
Restricted Stock Award shall be determined by the Committee, in its sole
discretion.
Section 6.2    Conditions of Restricted Stock Awards. The grant of a Restricted
Stock Award shall be subject to the following:
(a)    Restriction Period. The Committee shall determine the Restriction Period
or Periods that shall apply to the shares of Common Stock covered by each
Restricted Stock Award or portion thereof, which shall require the Eligible
Employee, Consultant or Eligible Director to remain in the employment of, or to
provide continued services to, as applicable, the Company, a Subsidiary, or an
Affiliated Entity for a prescribed period or which shall require the achievement
by the Company of specified performance criteria, as may from time to time be
specified by the Committee. At the end of the Restriction Period, assuming the
fulfillment of any specified vesting conditions, such restrictions as have been
imposed by the Committee shall lapse with respect to the shares of Common Stock
covered by the Restricted Stock Award or portion thereof. In addition to
acceleration of vesting upon the occurrence of a Change of Control Event as
provided in Section 11.4, the Committee may, in its discretion, accelerate the
vesting of a Restricted Stock Award in the case of the death, Disability or
Retirement of the Participant who is an Eligible Employee or resignation of a
Participant who is a Consultant or an Eligible Director.
(b)    Restrictions. The holder of a Restricted Stock Award may not sell,
transfer, pledge, exchange, hypothecate, or otherwise dispose of the shares of
Common Stock represented by the Restricted Stock Award during the applicable
Restriction Period. The Committee shall impose such other restrictions and
conditions on any shares of Common Stock covered by a Restricted Stock Award as
it may deem advisable including, without limitation, restrictions under
applicable Federal or state securities laws, and may legend the certificates
representing Restricted Stock to give appropriate notice of such restrictions.
(c)    Rights as Shareholders. The Committee may, in its discretion, grant to
the holder of a Restricted Stock Award all or any of the rights of a shareholder
with respect to the shares, including, but not by way of limitation, the right
to receive dividends. As a condition to the grant


13

--------------------------------------------------------------------------------





of a Restricted Stock Award, the Committee may require or permit a Participant
to elect that any cash dividends paid on a share of Restricted Stock be
automatically reinvested in additional shares of Restricted Stock, applied to
the purchase of additional Awards under this Plan or deferred without interest
to the date of vesting of the associated Restricted Stock Award. Unless
otherwise determined by the Committee, if any dividends or other distributions
are paid in shares of Common Stock, all such shares shall be subject to the same
restrictions on transferability as the shares of Restricted Stock with respect
to which they were paid.
Section 6.3    Conditions of Bonus Stock Awards. Each Bonus Stock Award granted
to a Participant shall constitute a transfer of unrestricted shares of Common
Stock on such terms and conditions as the Committee shall determine. Bonus Stock
Awards shall be made in shares of Common Stock and need not be subject to
performance criteria or objectives or to forfeiture. The purchase price, if any,
for shares of Common Stock issued in connection with a Bonus Stock Award shall
be determined by the Committee in its sole discretion.
ARTICLE VII    
STOCK APPRECIATION RIGHTS
Section 7.1    Grant of SARs. The Committee may from time to time, in its sole
discretion, subject to the provisions of the Plan and subject to other terms and
conditions as the Committee may determine, grant an SAR to any Eligible
Employee, Consultant or Eligible Director. SARs may be granted in tandem with an
Option, in which event, the Participant has the right to elect to exercise
either the SAR or the Option. Upon the Participant’s election to exercise one of
these Awards, the other tandem Award is automatically terminated. SARs may also
be granted as an independent Award separate from an Option. Each grant of an SAR
shall be evidenced by an Award Agreement executed by the Company and the
Participant and shall contain such terms and conditions and be in such form as
the Committee may from time to time approve, subject to the requirements of the
Plan. The exercise price of the SAR shall not be less than the Fair Market Value
of a share of Common Stock on the Date of Grant of the SAR.
Section 7.2    Exercise and Payment. SARs granted under the Plan shall be
exercisable in whole or in installments and at such times as shall be provided
by the Committee in the Award Agreement. Exercise of a SAR shall be by written
notice to the Secretary of the Company at least two business days in advance of
such exercise stating the election to exercise in the form and manner determined
by the Committee. The amount payable with respect to each SAR shall be equal in
value to the excess, if any, of the Fair Market Value of a share of Common Stock
on the exercise date over the grant price of the SAR. Payment of amounts
attributable to a SAR shall be made in cash, in shares of Common Stock, or in a
combination thereof, as determined by the Committee, and the timing of such
payment shall be specified in the Award Agreement with respect to each SAR.
Section 7.3    Restrictions. In the event a SAR is granted in tandem with an
Incentive Stock Option, the Committee shall subject the SAR to restrictions
necessary to ensure satisfaction of the requirements under section 422 of the
Code. In the case of a SAR granted in tandem with an Incentive Stock Option to
an Eligible Employee who owns more than 10% of the combined voting power of the
Company or its Subsidiaries on the date of such grant, (i) the amount payable
with respect to each SAR shall be equal in value to the applicable percentage of
the excess, if any, of the Fair


14

--------------------------------------------------------------------------------





Market Value of a share of Common Stock on the exercise date over the exercise
price of the SAR, which exercise price shall not be less than 110% of the Fair
Market Value of a share of Common Stock on the date the SAR and (ii) the SAR
shall not be exercisable after the five year anniversary of the date of grant.
ARTICLE VIII    
RESTRICTED STOCK UNITS
Section 8.1    Grant of Restricted Stock Units. The Committee may from time to
time, in its sole discretion, subject to the provisions of the Plan and subject
to other terms and conditions as the Committee may determine, grant Restricted
Stock Units, or RSUs, which are rights to receive shares of Common Stock or cash
(or a combination thereof) at the end of a specified deferral period (which may
or may not be coterminous with the vesting schedule of the Award), to any
Eligible Employee, Consultant, or Eligible Director, subject to the following
terms and conditions.
Section 8.2    Award and Restrictions. Settlement of an RSU shall occur upon
expiration of the deferral period specified for such RSU by the Committee. In
addition, RSUs shall be subject to such restrictions (which may include a risk
of forfeiture) as the Committee may impose, if any, which restrictions may lapse
at the expiration of the deferral period or at earlier specified times
(including based on achievement of performance goals and/or future service
requirements), separately or in combination, in installments or otherwise, as
the Committee may determine. RSUs shall be satisfied by the delivery of shares
of Common Stock or cash in the amount equal to the Fair Market Value of the
specified number of shares of Common Stock covered by the RSUs, or a combination
thereof, as determined by the Committee at the date of grant or thereafter.
Section 8.3    Dividend Equivalents. Unless otherwise determined by the
Committee at the date of grant, a right to receive Dividend Equivalents paid
with respect to the specified number of shares of Common Stock covered by an RSU
shall be either (A) paid with respect to such RSU on the dividend payment date
in cash or in shares of unrestricted shares of Common Stock having a Fair Market
Value equal to the amount of such dividends, or (B) deferred with respect to
such RSUs and the amount or value thereof automatically deemed reinvested in
additional Restricted Stock Units.
ARTICLE IX    
PERFORMANCE AWARDS AND ANNUAL INCENTIVE AWARDS
Section 9.1    Performance Awards. The right of an Eligible Employee, Consultant
or Eligible Director to receive a grant, and the right of a Participant to
exercise or receive a grant or settlement of any Award, and the timing thereof,
may be subject to such performance conditions as may be specified by the
Committee. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions, and may exercise its discretion to reduce or increase the amounts
payable under any Award subject to performance conditions.
Section 9.2    Annual Incentive Awards. The Committee is authorized to grant
Annual Incentive Awards, which are conditional rights granted to an Eligible
Employee to receive a cash


15

--------------------------------------------------------------------------------





payment, shares of Common Stock, or another Award, unless otherwise determined
by the Committee, after the end of a specified year or other period.
ARTICLE X    
OTHER AWARDS
Section 10.1    Dividend Equivalents. The Committee is authorized to grant
Dividend Equivalents to an Eligible Employee, Eligible Director or Consultant,
entitling the Participant to receive cash, Common Stock, other Awards, or other
property equal in value to dividends paid with respect to a specified number of
shares of Common Stock, or other periodic payments. Dividend Equivalents may be
awarded on a free-standing basis or in connection with another Award. The
Committee may provide that Dividend Equivalents shall be paid or distributed
when accrued or shall be deemed to have been reinvested in additional Common
Stock, Awards, or other investment vehicles, and subject to such restrictions on
transferability and risks of forfeiture, as the Committee may specify.
Section 10.2    Other Bonus Awards. The Committee is authorized, subject to
limitations under applicable law, to grant Other Bonus Awards to Participants,
as deemed by the Committee to be consistent with the purposes of this Plan,
including without limitation convertible or exchangeable debt securities, other
rights convertible or exchangeable into Common Stock, purchase rights for Common
Stock, Awards with value and payment contingent upon performance of the Company
or any other factors designated by the Committee, and Awards valued by reference
to the book value of Common Stock or the value of securities of or the
performance of specified Subsidiaries of the Company. The Committee shall
determine the terms and conditions of such Other Bonus Awards. Common Stock
delivered pursuant to an Other Bonus Award in the nature of a purchase right
granted under this Section 10.2 shall be purchased for such consideration, paid
for at such times, by such methods, and in such forms, including, without
limitation, cash, Common Stock, other Awards, or other property, as the
Committee shall determine. Cash awards, as an element of or supplement to any
Other Bonus Award under this Plan, may also be granted pursuant to this Section
10.2.
ARTICLE XI    
RECAPITALIZATION OR REORGANIZATION
Section 11.1    No Effect on Right or Power. The existence of the Plan and the
Awards granted hereunder shall not affect in any way the right or power of the
Board or the stockholders of the Company to make or authorize any adjustment,
Recapitalization, reorganization or other change in the Company’s or any
Affiliated Entity’s capital structure or its business, any merger or
consolidation of the Company or any Affiliated Entity, any issue of debt or
equity securities ahead of or affecting Common Stock or the rights thereof, the
dissolution or liquidation of the Company or any Affiliated Entity or any sale,
lease, exchange or other disposition of all or any part of its assets or
business or any other corporate act or proceeding. In no event will any action
taken by the Committee pursuant to this Article XI result in creation of
deferred compensation within the meaning of the Nonqualified Deferred
Compensation Rules.
Section 11.2    Subdivision or Consolidation of Shares; Stock Dividends. The
shares with respect to which Awards may be granted are shares of Common Stock as
presently constituted, but


16

--------------------------------------------------------------------------------





if, and whenever, prior to the expiration of an Award theretofore granted, the
Company shall effect a subdivision or consolidation of shares of Common Stock or
the payment of a stock dividend on Common Stock without receipt of consideration
by the Company, the number of shares of Common Stock with respect to which such
Award may thereafter be exercised or satisfied and the number of shares of
Common Stock authorized pursuant to Article IV of the Plan, as applicable (i) in
the event of an increase in the number of outstanding shares, shall be
proportionately increased, and the purchase price per share shall be
proportionately reduced, and (ii) in the event of a reduction in the number of
outstanding shares, shall be proportionately reduced, and the purchase price per
share shall be proportionately increased. Any fractional share resulting from
such adjustment shall be rounded up to the next whole share. Adjustments under
this Section 11.2 shall be made by the Committee and its determination as to
what adjustments shall be made and the extent thereof shall be final, binding
and conclusive.
Section 11.3    Recapitalizations and Change of Control Events. If the Company
undergoes a Recapitalization without the occurrence of a Change of Control
Event, the number and class of shares of Common Stock covered by an Award
theretofore granted shall be adjusted so that such Award shall thereafter cover
the number and class of shares of stock and securities to which the Participant
would have been entitled pursuant to the terms of the Recapitalization if,
immediately prior to the Recapitalization, the Participant had been the holder
of record of the number of shares of Common Stock then covered by such Award and
the share limitations provided in Article IV shall be adjusted in a manner
consistent with the Recapitalization. Upon a Change of Control Event the
Committee, acting in its sole discretion without the consent or approval of any
Participant, shall effect one or more of the following alternatives, which
alternatives may vary among individual Participants and which may vary among
Grants held by any individual Participant: (1) accelerate the time at which
Grants may be exercised so that such Grants may be exercised in full for a
limited period of time on or before a specified date (before or after such
Change of Control Event) fixed by the Committee, after which specified date all
unexercised Grants and all rights of Participants thereunder shall terminate,
(2) require the mandatory surrender to the Company by all or selected
Participants of some or all of the outstanding Grants held by such Participants
(irrespective of whether such Grants are then vested or exercisable under the
provisions of the Plan) as of a date, before or after such Change of Control
Event, specified by the Committee, in which event the Committee shall thereupon
cancel such Grants and the Company shall pay (or cause to be paid) to each
Participant an amount of cash per share equal to the excess, if any, of the
Change of Control Value of the shares subject to such Grants over the exercise
price(s), if any, under such Grants for such shares (except that to the extent
an applicable exercise price under any such Grant is equal to or exceeds the
Change of Control Value, in which case no amount shall be payable with respect
to such Grant), or (3) make such adjustments to Grants then outstanding as the
Committee deems appropriate to reflect such Change of Control Event (provided,
however, that the Committee may determine in its sole discretion that no
adjustment is necessary to Grants then outstanding), including, without
limitation, adjusting a Grant to provide that the number and class of shares of
Common Stock covered by such Grant shall be adjusted so that such Grant shall
thereafter cover securities of the surviving or acquiring corporation or other
property (including, without limitation, cash), as determined by the Committee
in its sole discretion.
Section 11.4    Vesting Upon Change of Control Event. Notwithstanding any other
provision in this Plan to the contrary, unless expressly provided otherwise in
the applicable Award Agreement,


17

--------------------------------------------------------------------------------





Awards granted under the Plan to any Eligible Employee, Consultant or Eligible
Director shall be immediately vested, fully earned and exercisable upon the
occurrence of a Change of Control Event.
Section 11.5    Other Changes in the Common Stock. In the event of changes in
the outstanding Common Stock by reason of Recapitalizations, reorganizations,
mergers, consolidations, combinations, split-ups, split-offs, spin-offs,
exchanges or other relevant changes in capitalization or distributions to the
holders of Common Stock occurring after the Date of Grant of any Award and not
otherwise provided for by this Article XI, such Award and any Award Agreement
shall be subject to adjustment by the Committee at its sole discretion as to the
number and price of shares of Common Stock or other consideration subject to
such Award. In the event of any such change in the outstanding Common Stock or
distribution to the holders of Common Stock, or upon the occurrence of any other
event described in this Article XI, the aggregate maximum number of shares
available under the Plan, the aggregate maximum number of shares that may be
issued under the Plan through Incentive Stock Options, Options generally, SARs,
Restricted Stock Awards, RSUs and Performance Awards and the maximum number of
shares that may be subject to Awards granted to any one individual may be
appropriately adjusted to the extent, if any, determined by the Committee, whose
determination shall be conclusive. Notwithstanding the foregoing, except as
otherwise provided by the Committee, upon the occurrence of a Change of Control
Event, the Committee, acting in its sole discretion without the consent or
approval of any Participant, may require the mandatory surrender to the Company
by all or selected Participants of some or all of the outstanding Annual
Incentive Awards and Performance Awards as of a date, before or after such
Change of Control Event, specified by the Committee, in which event the
Committee shall thereupon cancel such Annual Incentive Awards and Performance
Awards and the Company shall pay (or cause to be paid) to each Participant an
amount of cash equal to the maximum value (which maximum value may be
determined, if applicable and in the discretion of the Committee, based on the
then Fair Market Value of the Common Stock) of such Annual Incentive Award or
Performance Award which, in the event the applicable performance or vesting
period set forth in such Annual Incentive Award or Performance Award has not
been completed, shall be multiplied by a fraction, the numerator of which is the
number of days during the period beginning on the first day of the applicable
performance or vesting period and ending on the date of the surrender, and the
denominator of which is the aggregate number of days in the applicable
performance or vesting period.
Section 11.6    Shareholder Action. Any adjustment provided for in the above
Subparagraphs shall be subject to any required shareholder action.
Section 11.7    No Adjustments Unless Otherwise Provided. Except as hereinbefore
expressly provided, the issuance by the Company of shares of stock of any class
or securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of shares of Common Stock subject to Awards
theretofore granted or the purchase price per share, if applicable. No
fractional shares of Common Stock or units of other securities shall be issued
pursuant to any such adjustment, and any fractional share resulting from such
adjustment shall be rounded up to the next whole share.


18

--------------------------------------------------------------------------------





ARTICLE XII    
GENERAL
Section 12.1    Changes to the Plan and Awards. The Board may amend, alter,
suspend, discontinue or terminate this Plan or the Committee’s authority to
grant Awards under this Plan without the consent of shareholders or
Participants, except that any amendment or alteration to this Plan, including
any increase in any share limitation, shall be subject to the approval of the
Company’s shareholders not later than the annual meeting next following such
Board action if such shareholder approval is required by any federal or state
law or regulation or the rules of any stock exchange or automated quotation
system on which the Common Stock may then be listed or quoted, and the Board may
otherwise, in its discretion, determine to submit other such changes to this
Plan to shareholders for approval; provided, that, without the consent of an
affected Participant, no such Board action may materially and adversely affect
the rights of such Participant under any previously granted and outstanding
Award. The Committee may waive any conditions or rights under, or amend, alter,
suspend, discontinue or terminate any Award theretofore granted and any Award
agreement relating thereto, except as otherwise provided in this Plan; provided,
however, that, without the consent of an affected Participant, no such Committee
action may materially and adversely affect the rights of such Participant under
such Award. For purposes of clarity, any adjustments made to Awards pursuant to
Article XI will be deemed not to materially and adversely affect the rights of
any Participant under any previously granted and outstanding Award and therefore
may be made without the consent of affected Participants.
Section 12.2    Termination of Employment; Termination of Service.
(a)    If an Eligible Employee’s employment with the Company, a Subsidiary or an
Affiliated Entity terminates as a result of death, Disability or Retirement, the
Eligible Employee (or personal representative in the case of death) shall be
entitled to purchase all or any part of the shares subject to any vested Option
for a period of up to three months from such date of termination (one year in
the case of death or a Disability that is also a “disability” within the meaning
of section 22(e)(3) of the Code, in lieu of the three-month period). If an
Eligible Employee’s employment terminates for any other reason, the Eligible
Employee shall be entitled to purchase all or any part of the shares subject to
any vested Option for a period of up to three months from such date of
termination. In no event shall any Option be exercisable past the term of the
Option. The Committee may, in its sole discretion, accelerate the vesting of
unvested Awards in the event of termination of employment of any Participant.
(b)    In the event a Consultant ceases to provide services to the Company or an
Eligible Director terminates service as a director of the Company, the unvested
portion of any Award shall be forfeited unless otherwise accelerated pursuant to
the terms of the Eligible Director’s or Consultant’s Award Agreement or by the
Committee. The Consultant or Eligible Director shall have a period of one year
following the date he ceases to provide consulting services or ceases to be a
director, as applicable, to exercise any Nonqualified Stock Options which are
otherwise exercisable on his date of termination of service.
Section 12.3    Limited Transferability-Options. The Committee may, in its
discretion, authorize all or a portion of the Nonqualified Stock Options granted
under this Plan to be on terms


19

--------------------------------------------------------------------------------





which permit transfer by the Participant to (i) the ex-spouse of the Participant
pursuant to the terms of a domestic relations order, (ii) the Immediate Family
Members of the Participant, (iii) a trust or trusts for the exclusive benefit of
such Immediate Family Members, or (iv) a partnership or limited liability
company in which such Immediate Family Members are the only partners or members.
In addition there may be no consideration for any such transfer. The Award
Agreement pursuant to which such Nonqualified Stock Options are granted shall
expressly provide for transferability in a manner consistent with this
paragraph. Subsequent transfers of transferred Nonqualified Stock Options shall
be prohibited except as set forth below in this Section 12.3. All terms of the
Award Agreement, including all vesting provisions, shall continue to apply to
the Nonqualified Stock Option. The events of termination of employment of
Section 12.2 hereof shall continue to be applied with respect to the original
Participant, following which the Nonqualified Stock Options shall be exercisable
by the transferee only to the extent, and for the periods specified in Section
12.2 hereof. No transfer pursuant to this Section 12.3 shall be effective to
bind the Company unless the Company shall have been furnished with written
notice of such transfer together with such other documents regarding the
transfer as the Committee shall request. With the exception of a transfer in
compliance with the foregoing provisions of this Section 12.3, all other types
of Awards authorized under this Plan shall be transferable only by will or the
laws of descent and distribution or with the Committee’s advance approval, which
may be given or withheld in the Committee’s sole discretion; however, no such
transfer shall be effective to bind the Company unless the Committee has been
furnished with written notice of such transfer and an authenticated copy of the
will and/or such other evidence as the Committee may deem necessary to establish
the validity of the transfer and the acceptance by the transferee of the terms
and conditions of such Award.
Section 12.4    Withholding Taxes. Unless otherwise paid by the Participant, the
Company, its Subsidiaries or any of its Affiliated Entities shall be entitled to
deduct from any payment under the Plan, regardless of the form of such payment,
the amount of all applicable income and employment taxes required by law to be
withheld with respect to such payment or may require the Participant to pay to
it such tax prior to and as a condition of the making of such payment. In
accordance with any applicable administrative guidelines it establishes, the
Committee may allow a Participant to pay the amount of taxes required by law to
be withheld from an Award by (i) directing the Company to withhold from any
payment of the Award a number of shares of Common Stock having a Fair Market
Value on the date of payment equal to the amount of the required withholding
taxes or (ii) delivering to the Company previously owned shares of Common Stock
having a Fair Market Value on the date of payment equal to the amount of the
required withholding taxes. However, any payment made by the Participant
pursuant to either of the foregoing clauses (i) or (ii) shall not be permitted
if it would result in an adverse accounting charge with respect to such shares
used to pay such taxes unless otherwise approved by the Committee, and any
determination made by the Committee to allow a Participant who is subject to
Rule 16b-3 to pay taxes with shares of Common Stock through net settlement or
previously owned shares shall be approved by either a committee made up of
solely two or more Qualified Members or the full Board.
Section 12.5    Regulatory Approval and Listings. During the time that the
Company is subject to the reporting requirements of section 12 of the Exchange
Act, or earlier, in the sole discretion of the Committee, the Company shall file
with the Securities and Exchange Commission and keep continuously effective, a
Registration Statement on Form S-8 with respect to shares of Common Stock
subject to Awards hereunder. Notwithstanding anything contained in this Plan to


20

--------------------------------------------------------------------------------





the contrary, the Company shall have no obligation to issue shares of Common
Stock under this Plan prior to the obtaining of any approval from, or
satisfaction of any waiting period or other condition imposed by, any
governmental agency or stock exchange which the Committee shall, in its sole
discretion, determine to be necessary or advisable. In addition, and
notwithstanding anything contained in this Plan to the contrary, while the
Company is subject to the reporting requirements of section 12 of the Exchange
Act, the Company shall have no obligation to issue shares of Common Stock under
this Plan prior to:
(a)    the admission of such shares to listing on the stock exchange on which
the Common Stock may be listed; and
(b)    the completion of any registration or other qualification of such shares
under any state or Federal law or ruling of any governmental body which the
Committee shall, in its sole discretion, determine to be necessary or advisable.
Notwithstanding anything to the contrary above, nothing herein or in any Award
agreement shall require the Company to issue any shares of Common Stock with
respect to any Award if that issuance would, in the opinion of counsel for the
Company, constitute a violation of the Securities Act, any other applicable
statute or regulation, or the rules of any applicable securities exchange or
securities association as then in effect. In addition, each Participant who
receives an Award under the Plan shall not sell or otherwise dispose of Common
Stock that is acquired upon grant, exercise or vesting of an Award in any manner
that would constitute a violation of any applicable federal or state securities
laws, the Plan or the rules, regulations or other requirements of the SEC or any
stock exchange upon which the Common Stock is then listed.
Section 12.6    No Right to Continued Employment. Participation in the Plan
shall not give any Eligible Employee, Eligible Director or Consultant any right
to remain in the employ of, or the right to continue in a service relationship
with, the Company, any Subsidiary, or any Affiliated Entity. The Company or, in
the case of employment or a service relationship with a Subsidiary or an
Affiliated Entity, the Subsidiary or Affiliated Entity reserves the right to
terminate any Eligible Employee, Eligible Director or Consultant at any time.
Further, the adoption of this Plan shall not be deemed to give any Eligible
Employee or any other individual any right to be selected as a Participant or to
be granted an Award.
Section 12.7    Reliance on Reports. Each member of the Board and each member of
the Committee shall be fully justified in relying or acting in good faith upon
any report made by the independent public accountants of the Company and its
Subsidiaries and upon any other information furnished in connection with the
Plan by any person or persons other than himself or herself. In no event shall
any person who is or shall have been a member of the Board or the Committee be
liable for any determination made or other action taken or any omission to act
in reliance upon any such report or information or for any action taken,
including the furnishing of information, or failure to act, if in good faith.
Section 12.8    Section 409A of the Code. It is the general intention, but not
the obligation, of the Committee to design Awards to comply with or to be exempt
from the Nonqualified Deferred Compensation Rules, and Awards will be operated
and construed accordingly. Neither this Section


21

--------------------------------------------------------------------------------





12.8 nor any other provision of the Plan is or contains a representation to any
Participant regarding the tax consequences of the grant, vesting, exercise,
settlement, or sale of any Award (or the Common Stock underlying such Award)
granted hereunder, and should not be interpreted as such. In no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with the Nonqualified Deferred Compensation Rules.
Notwithstanding any provision in the Plan or an Award Agreement to the contrary,
in the event that a “specified employee” (as defined under the Nonqualified
Deferred Compensation Rules) becomes entitled to a payment under an Award that
would be subject to additional taxes and interest under the Nonqualified
Deferred Compensation Rules if the Participant’s receipt of such payment or
benefits is not delayed until the earlier of (i) the date of the Participant’s
death, or (ii) the date that is six months after the Participant’s “separation
from service,” as defined under the Nonqualified Deferred Compensation Rules
(such date, the “Section 409A Payment Date”), then such payment or benefit shall
not be provided to the Participant until the Section 409A Payment Date. Any
amounts subject to the preceding sentence that would otherwise be payable prior
to the Section 409A Payment Date will be aggregated and paid in a lump sum
without interest on the Section 409A Payment Date. The applicable provisions of
the Nonqualified Deferred Compensation Rules are hereby incorporated by
reference and shall control over any Plan or Award Agreement provision in
conflict therewith.
Section 12.9    Additional Agreements. Each Eligible Employee, Eligible Director
or Consultant to whom an Award is granted under the Plan may be required to
agree in writing, as a condition to the grant of such Award or otherwise, to
subject an Award that is exercised or settled following such individual’s
termination of employment or service to a general release of claims and/or a
noncompetition or other restricted covenant agreement in favor of the Company
and its Affiliate Entities, with the terms and conditions of such agreement(s)
to be determined in good faith by the Committee.
Section 12.10    Construction. Masculine pronouns and other words of masculine
gender shall refer to both men and women. The titles and headings of the
Sections in the Plan are for the convenience of reference only, and in the event
of any conflict, the text of the Plan, rather than such titles or headings,
shall control.
Section 12.11    Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of Oklahoma except as superseded by
applicable Federal law. The obligation of the Company to sell and deliver Common
Stock hereunder is subject to applicable federal and state laws and to the
approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Common Stock.
Section 12.12    Other Laws or Rules. It is the intent of the Company that the
grant of any Awards to or other transaction by a Participant who is subject to
section 16 of the Exchange Act shall be exempt from such section pursuant to an
applicable exemption (except for transactions acknowledged in writing to be
non-exempt by such Participant). Accordingly, if any provision of this Plan or
any Award agreement does not comply with the requirements of Rule 16b-3
promulgated under the Exchange Act as then applicable to any such transaction,
such provision shall be construed or deemed amended to the extent necessary to
conform to the applicable requirements of Rule 16b-3 so that such Participant
shall avoid liability under section 16(b) of the Exchange Act. The Board


22

--------------------------------------------------------------------------------





may refuse to issue or transfer any shares of Common Stock or other
consideration under an Award if, acting in its sole discretion, it determines
that the issuance or transfer of such shares or such other consideration might
violate any applicable law, regulation, or stock exchange rule or entitle the
Company to recover the same under section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.
Section 12.13    No Trust or Fund Created. The Plan is intended to constitute an
“unfunded” plan for certain incentive awards. Neither the Plan nor any Award
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliated Entity and a
Participant or any other person. To the extent that any person acquires a right
to receive payments from the Company or any Affiliate Entity pursuant to an
Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or such Affiliated Entity.
Section 12.14    Severability and Reformation. If any provision of the Plan or
any Award is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any person or Award, or would disqualify the Plan or
any Award under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to the applicable law or, if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.
Section 12.15    Nonexclusivity of the Plan. Neither the adoption of the Plan by
the Board nor its submission to the stockholders of the Company for approval, as
required, shall be construed as creating any limitations on the power of the
Board or a committee thereof to adopt such other incentive arrangements as it
may deem desirable. Nothing contained in the Plan shall be construed to prevent
the Company or any of its Affiliate Entities from taking any corporate action
which is deemed by the Company or such Affiliated Entity to be appropriate or in
its best interest, whether or not such action would have an adverse effect on
the Plan or any Award made under the Plan. No employee, beneficiary or other
person shall have any claim against the Company or any of its Affiliate Entities
as a result of any such action.
Section 12.16    Clawback. Notwithstanding any other provisions in this Plan,
any Award granted hereunder shall be subject to any written clawback policies of
the Company (whether adopted prior to or following the Effective Date), and will
also be subject to recovery, deduction or clawback as may be required under any
applicable law, government regulation or stock exchange listing requirement (or
any policy adopted by the Company pursuant to any such law, government
regulation or stock exchange listing requirement).


23